Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2022 has been entered.
 
Response to Arguments
2.	Applicant’s arguments regarding the claims have been fully considered but they are moot in view of new grounds of rejection necessitated by Applicant’s amendments to the previously presented claims.

Claim Rejections – 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1-2 and 5-8 are rejected under 35 U.S.C 103 as being unpatentable by Reddy (US PGPub 2020/0226718) [hereafter Reddy] in view of Nakamura (US PGPub 2011/0298953) [hereafter Nakamura] and Hiasa (US PGPub 2014/0292076) [hereafter Hiasa].  

5.	As to claim 1, Reddy discloses a method (as shown in Figures 2-3) of training a machine learning model (machine learning model 130 as shown in architecture of Figure 1), the method comprising inputting training image pairs (reference images 110 and degraded images 120) into the machine learning model, each training image pair comprising an undegraded image (reference images) and a degraded image (degraded images) that represents an appearance of the undegraded image with specific degradation effects applied thereto, the degraded image comprising loss of frequency information due to blurring, and training the machine learning model using the training image pairs to generate frequency information (high and low frequency information) to correct for the loss of frequency information (forming predicted images 140) due to the blurring (Paragraphs 0017-0018, 0021-0023, 0026, 0028-0029, 0033-0036).
	It is however noted that Reddy fails to particularly disclose a behind-display camera generating a degraded image comprising loss of frequency information due to diffraction-related blurring.
	On the other hand, Nakamura discloses a behind-display camera (as shown in Figures 1 and 7) generating a degraded image comprising loss of frequency information due to diffraction-related blurring (Paragraphs 0098-0110, 0119-0125, 0237-0243).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include a behind-display camera generating a degraded image comprising loss of frequency information due to diffraction-related blurring as taught by Nakamura with the method and system of Reddy because the cited prior art are directed towards systems that correct degraded images missing frequency information and because the claimed limitations are fully disclosed within the cited prior art references and would yield predictable results of enabling the image correctional operations of Reddy to be implemented within a system that includes a behind-display camera for enhancing images captured  and effected by diffraction-related blurring and being used within teleconferencing communications.
	Additionally, it is noted that the combination of Reddy and Nakamura fails to particularly disclose the degraded image comprising loss of mid-frequency information due to diffraction-related blurring, the mid-frequency information within a range of 2 to 8 cycles per degree, and generating mid-frequency information to correct for the loss of mid-frequency information due to the diffraction-related blurring.
	On the other hand, Hiasa discloses a degraded image (deterioration image of reference image) comprising loss of mid-frequency information due to diffraction-related blurring, the mid-frequency information within a range of 2 to 8 cycles per degree, and generating mid-frequency information (corrected pixel information in second image) to correct for the loss of mid-frequency information due to the diffraction-related blurring (Paragraphs 0028-0029, 0033, 0036, 0055-0059, 0062, 0065, 0078, 0087-0090).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include having the degraded image comprising loss of mid-frequency information due to diffraction-related blurring, the mid-frequency information within a range of 2 to 8 cycles per degree, and generating mid-frequency information to correct for the loss of mid-frequency information due to the diffraction-related blurring as taught by Hiasa with the method and system of Reddy and Nakamura because the cited prior art are directed towards systems that correct degraded images missing frequency information and because the claimed limitations are fully disclosed within the cited prior art references and would yield predictable results of enabling the image correctional operations of Reddy to compensate for all frequencies of image information that are affected by diffraction-related blurring.
 
 6.	As to claim 2, Reddy discloses providing training image pairs to the machine learning model comprises providing the image pairs to a convolutional neural network (Paragraphs 0022, 0024).

7.	As to claim 5, Nakamura discloses acquiring each degraded image via a camera (20) positioned behind a mask (pattern of screen 10) (Paragraphs 0138-0142, 0172-0181, 0237-0238). 

8.	As to claim 6, Reddy discloses the degraded image comprises an image acquired via a camera array (Paragraphs 0018, 0021).
	Also, Nakamura discloses the degraded image comprises an image acquired via a camera array (20) (Paragraphs 0138-0140, 0176, 0185-0187). 

9.	As to claim 7, Reddy discloses the training image pair is a part of three or more corresponding training images (Paragraphs 0017, 0023, 0033-0034). 

10.	As to claim 8, the combination of the Reddy and Nakamura references discloses the claimed subject matter of claim 1 as stated above.
	Also, Reddy discloses after training the machine learning model, implementing the machine learning model in a computing device (as shown in Figure 3) (Paragraphs 0040-0041).
	Also, Nakamura discloses a computing device for imaging via a behind-display camera (as shown in Figures 1 and 23) (Paragraphs 0138-0140, 0269-0271).

11.	Claims 3-4 are rejected under 35 U.S.C 103 as being unpatentable by Reddy (US PGPub 2020/0226718) [hereafter Reddy] and Nakamura (US PGPub 2011/0298953) [hereafter Nakamura] and Hiasa (US PGPub 2014/0292076) [hereafter Hiasa], as applied to claims 3-4, and in further view of Shen (US PGPub 2020/0051260) [hereafter Shen].  

12.	As to claim 3, it is noted that the combination of Reddy, Nakamura, and Hiasa fails to particularly disclose providing training image pairs to the machine learning model comprises providing the image pairs to a U-shaped neural network. 
	On the other hand, Shen discloses providing training image pairs to the machine learning model (machine learning system as shown in Figure 1A) comprises providing the image pairs (training images and images to be enhanced) to a U-shaped neural network (Paragraphs 0079-0082). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include providing training image pairs to the machine learning model comprises providing the image pairs to a U-shaped neural network as taught by Shen with the method and system of the combination of Reddy and Nakamura and Hiasa because the cited prior art are directed towards systems that correct degraded images missing frequency information and because the claimed limitations are fully disclosed within the cited prior art references and would yield predictable results of providing a neural network architecture to output enhanced versions of the input images.

13.	As to claim 4, Shen discloses the undegraded training image (target image) comprises an average of a plurality of repeated captured frames (Paragraphs 0005-0006, 0020, 0027, 0070, 0126, 0128). 

Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S OSINSKI whose telephone number is (571)270-3949.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



MO
/MICHAEL S OSINSKI/Primary Examiner, Art Unit 2664